DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of PDGFRs, DDR1, CSF1R, KIT, DDR2 and LCK (specific kinases for inhibition) was previously acknowledged.
In the reply filed 6/13/22, Applicants amended claims 1, 8 and 10. Claim 9 was cancelled. 

Claims 1-8 and 10 read on the elected species and are under consideration. 

Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-8 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to a method of treating PAH, the method comprising providing to a subject a therapeutically effective amount of an inhalable formulation of a compound  comprising a kinase inhibitor in order to inhibit activity of a plurality of kinases comprising one or more of PDGFRs and DDR1, wherein each of the plurality of kinases are inhibited with a Kd of 500 nm or lower. 
The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. The instant specification does not define or limit the “compound comprising a kinase inhibitor” to any particular structure. The instant teaches examples of Compound A (imatinib) and compound B. 

Assessment of whether species are support in the original specification 
Two embodiment of the invention of were reduced to practice at the time of filing. Applicants disclosed compound A (imatinib) and compound B. The instant specification does not teach examples of treatment of PAH with the compounds, however Table 2 disclose specific kinase inhibition profiles for the compounds. 
There was no disclosure of other kinase inhibitors that meet the limitation of the claims. There were no disclosure of other compounds such as peptides, small molecules or nucleic acids that were able to inhibit the plurality of kinases of claim 1. 
In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of compounds A and B at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of compounds A and B are not representative of the genus because the genus is large encompassing any kinase inhibitor includes peptides, small molecules, nucleic acids and other agents that can inhibit the plurality of kinases. The disclosure of the two compounds are not representative of the entire genus encompassed by a compound that inhibits a plurality of kinases. 

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of a compound that inhibits a plurality of kinases. The data do not suggest the physical basis for the claimed activity and therefore do not describe which kinase inhibitors would meet the functional limitations of the claims. For example, the compound can be any peptide, small molecule, siRNA or any other agent that has the ability to inhibit a plurality of kinases, including PDGFRs and DDR1. However, the instant specification does not provide relevant, identifying characteristics, structural other physical/chemical properties or functional characteristics couples with a known correlation between the function and structure. The specification does not describe any structural details of the compounds.   Understanding the physical basis for the claimed activity is critical to determining which compounds would meet the functional requirements of the genus. MPEP 2163 states that “An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.” In the instant case, the claims lack written description support because the specification does not describe and there is no art recognized correlation between the structure that is responsible for the claimed function. 
The art teaches treatment of PAH with the compounds of structure 2-5 (Zisman USPN 9,815,815). Please note that structure 2a of Zisman is identical to instant compound B. Zisman teaches structures 2-5, which have a common core structure. There is no teaching of other compounds that would have the same function as instantly claimed. Therefore, there is no art recognized structure/function for the “kinase inhibitor” of claim 1. 
For all of the reasons presented above, one of ordinary skill in the art would not know which compounds would meet the functional limitations of the claims. This is an issue of written description. The specification does not make clear which compounds are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which compounds to make.
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of compounds A and B. Therefore, only compounds A and B satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 

Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive. Applicants argue that the amended claims specify the compound comprises a kinase inhibitor and one of ordinary skill in the art would understand that defining the specific kinases inhibited by the compound, the structural requirement for inhibition of those specific kinases (e.g. common structural properties known small molecules or kinase specific monoclonal antibodies). Applicants argue that the claims were amended to convey that the inventor had possession of the claimed invention. 
This argument is not persuasive. As indicated above,  the disclosure of compounds A and B are not representative of the genus because the genus is large encompassing any kinase inhibitor includes peptides, small molecules, nucleic acids and other agents that can inhibit the plurality of kinases. The amendment of “kinase inhibitor” is a functional limitation and does not recite any structure to the claimed compound. The specification does not describe any structural details of the compounds.   MPEP 2163 states that “An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.” In the instant case, the claims lack written description support because the specification does not describe the structure and there is no art recognized correlation between the structure that is responsible for the claimed function. 
For the reasons presented above, the rejection is maintained. 

Claim Rejections - 35 USC § 102-Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1-8 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Zisman (USPN 9,815,815 11/4/2017) is maintained. 
	Zisman teaches compounds and method for preventing and treating proliferative diseases associated with aberrant receptor tyrosine kinase (RTK) activity (Abstract). Zisman teaches compounds 2 and 2a (Fig. 18D). Zisman teaches that structure 2 inhibited PDGFR’s β and α (Fig. 1B and 1D), meeting the limitation of “inhibits activity of a plurality of kinases comprising one or more PDGFRs”. It should be noted that Imatinib also inhibited PDGFR’s β and α (Fig. 1A and 1C), meeting the limitation of “inhibits activity of a plurality of kinases comprising one or more PDGFRs”. Structure 2 corresponds to PK10453. Zisman teaches that inhaled PK10453 (structure 2) was effective in both the MCT and MCT+PN rat models of PAH (Example 10 and col. 59, last para.). Zisman also claims a method for reducing pulmonary arterial hypertension (PAH) comprising administering to the subject a therapeutically effective amount of Formula (claim 1):



 
    PNG
    media_image1.png
    391
    873
    media_image1.png
    Greyscale
 

The Formula in claim 1 corresponds to PK10571 (structure 2a in Fig. 18; p. 30). The structure in of PK10571 is identical to compound B of the instant specification (p. 9 of instant specification). As evidenced by the instant specification, compound B inhibited the kinases PDGFR-α and DDR1 (Table 2, p. 9 of instant specification). Therefore, PK10571 also meets the limitations of claim 1. With respect to the limitation “inhalable formulation”, Zisman teaches and claims the compound is administered by inhalation (claim 2; top of col. 9; col. 36, lines 6-7; col. 59, last para.). In addition, in Example 10, structure 2 is administered by inhalation (col. 55). ). Instant Table 2 discloses that compound B inhibited PDGFR-α at 4nM, DDR1 at 3.5nM, CSF1R at 6.1nM, KIT at 4.7nM, DDR2 at 19nM and LCK at 22nM, meeting the limitation of “wherein each of the plurality of kinases are inhibited with a Kd of 500nM or lower”. Therefore, the compounds of Zisman anticipate the limitations of claims 1-3. 
	With respect to claims 4-7, as indicated above, structure 2a of Zisman is identical to compound B of the instant specification. As evidenced by the instant specification, compound B inhibited the kinases PDGFR-α, DDR1, CSF1R, KIT, DDR2, LCK (elected species) (Table 2, p. 9 of instant specification).
	With respect to claim 8, as indicated above, structure 2a of Zisman is identical to compound B of the instant specification. As evidenced by the instant specification, compound B inhibited the kinases PDGFR-α, DDR1, CSF1R, KIT, DDR2, LCK (Table 2, p. 9 of instant specification).
	With respect to claim 10, as evidenced by the instant specification, compound B inhibited VEGFR-2, HCL, FLT4, RET, SRC, PDGFRa, PDGFRb, DDR1, KIT, CSF1R, FRK, DDR2, LCK, LYN, FYN and FGR (Table 2, p. 9). 

Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive. Applicants argue that the amended claims recite a method of treating PAH with an inhalable formulation of a kinase inhibitor inhibiting at least PDGFR and DDR1 with at least a Kd of 500 nM or lower. Applicants argue that a contribution of the prior art is that the present invention is recognizing overlap between two profiles may provide therapeutic targets for treating PAH with an inhalable portion. Applicants argue that Zisman does not teach or suggest inhibiting each of the kinases of claim 10 nor specify inhibiting both PDGFR and DDR1 with a Kd of 500 mM or lower. Applicants argue that PHOSITA would not have found any guidance in Zisman as to which kinase one my seek to inhibit and to what degree using an inhalable formulation to treat PAH. 
	This argument is not persuasive. The Examiner disagrees with Applicants interpretation of claim 1. The broadest reasonable interpretation of claim 1 includes a compound comprising a kinase inhibitor that inhibits activity of a plurality of kinases comprising one or more PGDFRs and DDR1. The plurality of kinases could be more than one PGDFRs. The claim does not require that the plurality of kinases inhibited include PGDFRs AND DDR1. In fact, the BRI of claim 1 includes inhibiting one of PGDFRs or DDR1 and another kinase not listed, which would meet the limitation of “a plurality of kinases”. Applicants argument that the contribution of the prior art is that the present invention is recognizing overlap between two profiles may provide therapeutic targets for treating PAH with an inhalable portion is not persuasive because Zisman et al. teach a compound that meets the limitations of the claims. MPEP 2112 states: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. MPEP 2112 also states: There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Therefore, Zisman teaches administering a compound that inherently has all the properties as instantly claimed for treatment of PAH. The rejection is maintained. 


Double Patenting-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-11, 13-17 and 20 of copending Application No. 16/874,111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application claims an inhalable imatinib formulation for the treatment of PAH (claims 1, 3-7, 10-11, 13-17 and 20). The copending Application does not claim that imatinib inhibits the claimed kinases, however as evidenced by instant Table 1, imatinib inhibits the plurality of claimed kinases. Therefore, the copending Application anticipates the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 11-12, 15-17, 19-20 and 22 of copending Application No. 16/874,118 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application claims an inhalable formulation of imatinib, for the treatment of PAH (claims 1, 4-9, 11). The copending Application also claims a method for treating PAH comprising administering an inhalable imatinib (claims 12, 15, 19-20, 22). As evidenced by the instant specification Table 1, imatinib inhibits the claimed kinases. Therefore, the copending Application anticipated the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-11 of copending Application No. 16/874,122 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application claims a method of preparing an inhalable formulation comprising imatinib particles, wherein the inhalable formulation is for treating PAH (claims 1-7 and 9-11). As evidenced by the instant specification Table 1, imatinib inhibits the claimed kinases. Therefore, the copending Application anticipates the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/874,128 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application claims an inhalable formulation comprising N-desmethyl imatinib for treatment of PAH (claims 1-160. The specification of the copending Application states that the N-desmethyl imatinib inhibits PGDFRs (p. 7).  Therefore, the copending Application anticipates the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/874,143 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application claims a inhalable formulation comprising imatinib, wherein the imatinib is present in a therapeutically effect amount to treat PAH (claims 1-23). As evidenced by the instant specification Table 1, imatinib inhibits the claimed kinases.  Therefore, the copending Application anticipates the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7,11-17 and 20 of copending Application No. 16/874,153 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application claims an inhalable formulation of imatinib for treatment of PAH (claims 1-7, 11-17 and 20). As evidenced by the instant specification Table 1, imatinib inhibits the claimed kinases. Therefore, the copending Application anticipates the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-34 of copending Application No. 16/874,168 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application claims a method of treating PAH by providing a nebulized formulation of imatinib. As evidenced by the instant specification Table 1, imatinib inhibits the claimed kinases. Therefore, the copending Application anticipates the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/582,599 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application claims a method of treating PAH with an inhalable imatinib formulation (claims 1-20). As evidenced by the instant specification Table 1, imatinib inhibits the claimed kinases. Therefore, the copending Application anticipates the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive. Applicants request abeyance until the claims are allowed in the application. 
This is not persuasive as no allowable subject matter has been indicated. The rejection is maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654